DETAILED ACTION
1.	This Office Action is in response to Applicant’s Response to Election/Restriction filed on 10/18/2021. Claims 1-5 are examined below.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Applicant's election with traverse of Invention I, Claims 1-5 in the reply filed on 10/18/2021 is acknowledged. The traversal is on the ground(s) that a search for the composition (I) would find the same or similar art for a method of using the composition as referenced in Invention II (Claims 6-11) since Invention II includes all of the subject matter of I. Conversely, Applicant argues that a search for applying the composition (treating) would find the same or similar art for the composition as referenced in Invention I since Invention II includes all the subject-matter of I.  This is not found persuasive because the intended use is not critical to patentability of the elected composition (i.e. the method is non-limiting to product claims unless proven otherwise). Searching for the active method steps required to determine patentablity of a method (II) requires a distinctly different approach than searching the composition (I). The restriction requirement is still deemed proper and is therefore made FINAL.
Applicant's species election with traverse of Invention I, Compounds II and V in the reply filed on 10/18/2021 is also acknowledged. The traversal is on the ground(s) 

Claim Objections
4.	Claims 4-5 are objected to because of the following informalities:  
Claim 4 repeats the phrase “and combinations thereof” at the end of the claim. Delete one of its two recitations.  
Claim 5 writes “and mixtures thereof alone or without water” at the end of the claim; “alone” and “without water” are the same limitation, just written differently. Perhaps claim 5 intended to say “with water” (i.e. an aqueous mixture).
Appropriate correction is required.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gulabani et al. (WO 2015/100031 A1; hereinafter “Gulabani”).
As to independent claim 1, Gulabani teaches a composition (see pg. 2, line 20 to pg. 3, line 12 and pg. 12, lines 22-27: aqueous compositions comprising bis-imidazoline compounds) comprising: at least one compound selected from the group consisting of Compounds (II) and (V) [structures in boxes are reproduced from the instant claims]: 

    PNG
    media_image1.png
    372
    620
    media_image1.png
    Greyscale

See Gulabani pg. 8, line 5 to pg. 9, line 6: an exemplary compound of Formula VI  is reproduced here 
    PNG
    media_image2.png
    311
    356
    media_image2.png
    Greyscale
 (reads on instant claim 1, Compound II).

    PNG
    media_image3.png
    278
    616
    media_image3.png
    Greyscale

See Gulabani pg. 7, lines 10-22: an exemplary compound of Formula IV is reproduced here 
    PNG
    media_image4.png
    155
    399
    media_image4.png
    Greyscale
 (reads on instant claim 1, Compound V). 
As to claim 2, Gulabani teaches the composition of claim 1, further comprising: an additive selected from the group consisting of: surfactants, acids, film forming agents, solvents, freeze point depressors, scale inhibitors, wetting agents and alkylene oxides (see pg. 13, lines 27-29).
As to claim 3, Gulabani teaches the composition of claim 1, further comprising a scale inhibitor selected from the group recited in claim 3 (see pg. 17, lines 8-22: non-polymeric scale inhibitors, e.g. phosphate esters).
As to claim 4, Gulabani teaches the composition of claim 1, further comprising a surfactant selected from the group recited in claim 4 (see pg. 17, line 28 to pg. 18, line 19: exemplary surfactants, e.g. quaternary ammonium-based surfactants that have alkylation, corresponds to “quaternary alkyl amines” in claim 4).
Gulabani teaches all of the limitations of instant claims 1-4. Therefore, Gulabani anticipates these claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gulabani (WO 2015/100031 A1).
As to claim 5, Gulabani teaches the composition of claim 1 as described above in the anticipation rejection but fails to explicitly disclose that the composition further comprises a solvent selected from the group recited in claim 5. However, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to selected these well-known solvents (e.g. “alcohols”) based on general technical knowledge and desired chemical properties for the end-use application(s) of the composition. Further, there have been no technical effects shown for the laundry list of solvents listed in claim 7 and thus the particular compounds do not contribute to providing a patentable invention.


Examiner’s Note
8.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider 


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        January 11, 2022